Order entered June 1, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00282-CV

                              RODERICK JOHNSON, Appellant

                                                 V.

            DALLAS INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00004

                                            ORDER
       We GRANT appellant’s May 27, 2016 motion for extension of time to secure funds for

payment of the fee for the clerk’s record. The fee for the clerk’s record shall be paid by JUNE

30, 2016 and the clerk’s record shall be filed no later than JULY 11, 2016.

       We DIRECT the Clerk of this Court to send a copy of this order to Felicia Pitre, Dallas

County District Clerk, and counsel for all parties.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE